Title: From John Adams to William Tudor, Sr., 7 September 1798
From: Adams, John
To: Tudor, William, Sr.



Gentlemen
Quincy Sepr 7th. 1798.—

I thank you for this respectfull Address. The Existence of the Independence of any Nation, cannot be more grossly attacked, the Sovereign Rights of a Country cannot be more offensively violated, than by a refusal to receive Ambassadors sent as Ministers of Explanation and Concord; especially, if such refusal is accompanied with public and notorious circumstances of deliberate, Indignity, Insult and contempt. Indiscriminate despoliations on  our Commerce, grounded on the contemptuous opinion, that we are a divided, defenceless and mercenary People, are not so egregious and aggravated a Provocation offered to the Face of a whole Nation as the former. I rejoice that you indignantly feel; that you dare to resent; and that you hope to vindicate, the injured and insulted Character of our common Country. When Friendship becomes Insult, or is permitted only on Terms dictated and imposed, it becomes an intollerable Yoke, and it is time to shake it off.—Better at once  to become generous Ennemies, than maintain a delusive and precarious connection with such insidious Friends.—
Whatever Pretexts, the French People, or a French Prince of the Blood with his train, or a Combination of Families of the first quality, with officers of the Army, had, for their Efforts, for the Annihilation of the Monarchy; We, certainly, far from being under any Obligation, had no right, or Excuse to interfere for their assistance. If, by the collateral Props of the Monarchy, you mean the Nobility and the Clergy, what has followed the Annihilation of  them?All their Revenues have been Seized and appropriated by another Prop of Old Monarchy,  the Army:—And the Nation is become as all other nations of Europe are becoming, if French Principles and Systems prevail a congregation of Soldiers and Cerfs. The French Revolution has ever been incomprehensible to me, The Substance of all that I can understand of it, is, that one of the Pillars of the ancient Monarchy that is  the Army has fallen upon the other two, the Nobility and Clergy; broken them both down, the building has fallen of course, and, this Pillar is now the whole Edifice. The Military Serpent has Swallowed that of Aaron and all the Rest.—If the Example should be followed, through Europe;  when the Officers of the Armies begin to quarrell with one another, five hundred years more of Barons Wars, may succeed. I the French, therefore, will become the Ennemies of all Mankind, by forcing all Nations to follow their Example, in the subversion, of all the political, religious and social Institutions which time, Experience, and Freedom have sanctioned, they ought to be opposed,  by every Country, that has any Pretensions to Principle, Spirit, or Patriotism.
Floating Batteries and Wooden Walls have been my favorite System of Warfare and Defence for this Country, for Three and Twenty Years. I have had very little success in making Proselytes. At the present moment however, Americans in general, Cultivators as well as Merchants and Mariners, begin to look to that source of Security and Protection, and your Assistance will have great Influence and Effect, in extending the Opinion in Theory, and in introducing and establishing the Practice.—
Your kind wishes for my life and health demand my most respectfull and affectionate Gratitude; and the return of my sincere Prayers for the Health and Happiness of the Marine Society at Boston, as well as for the security and Prosperity of the Military and commercial Marine of the United States, in which yours is included.

John Adams